--------------------------------------------------------------------------------

Exhibit 10.5
 
AMENDMENT NO. 4 TO SENIOR SECURED, SUPER-PRIORITY
DEBTOR-IN-POSSESSION CREDIT AGREEMENT


This AMENDMENT NO. 4 TO SENIOR SECURED, SUPER-PRIORITY DEBTOR-IN-POSSESSION
CREDIT AGREEMENT (this "Amendment") is made as of April 9, 2015 by and among CAL
DIVE INTERNATIONAL, INC., a Delaware corporation, as a debtor-in-possession,
(the "Borrower"), the Lenders party hereto, and BANK OF AMERICA, N.A., as
administrative agent for the Lenders (in such capacity, the "Administrative
Agent").
RECITALS
WHEREAS, the Borrower is party to that certain Senior Secured, Super-Priority
Debtor-in-Possession Credit Agreement, dated as of March 3, 2015 (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the "Credit Agreement") among the Borrower, the Administrative Agent and the
lenders party thereto from time to time (the "Lenders"), pursuant to which the
Lenders have made certain loans and financial accommodations available to the
Borrower; and
WHEREAS, the Borrower has requested and the Lenders party hereto have agreed to
amend the Credit Agreement on the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:
1.
Definitions.  Capitalized terms used in this Amendment (including the Recitals),
to the extent not otherwise defined herein, shall have the same meaning as in
the Credit Agreement.

2.
Amendments to Credit Agreement.  Effective as of the Effective Date, the Credit
Agreement is hereby amended as follows:

(I)            Section 6.18(a) of the Credit Agreement is hereby amended by
deleting the final six (6) sentences of such Section and substituting in lieu
thereof the following:


Not later than August 1, 2015, the Borrower shall provide a proposed weekly
budget (the "Proposed Budget") for the period from September 1, 2015 through the
Maturity Date (the "Extended Budget Period"), which shall be in form and detail
consistent with the prior Approved Budget.  Upon approval of each such Proposed
Budget for the Extended Budget Period by the Administrative Agent and the
Required Lenders in their sole discretion, such Proposed Budget shall then
become the Approved Budget for all purposes hereunder for the Extended Budget
Period and under the Interim Order and Final Order.  The Proposed Budget shall
not be effective until so approved.  The Proposed Budget delivered to the
Administrative Agent shall be accompanied by such supporting documentation as
reasonably requested by the Administrative Agent.  The Proposed Budget shall be
prepared in good faith based upon assumptions which the Loan Parties believe to
be reasonable and satisfactory to the Administrative Agent and its financial
advisors and the Required Lenders.  In the event that no Proposed Budget for the
Extended Budget Period is approved by the Administrative Agent and the Required
Lenders on or before August 31, 2015, a Default and an Event of Default shall be
deemed to exist unless, as of August 31, 2015, the sum of the Total Revolving
Credit Outstandings and the Term Loans is less than $12,000,000, in which case
the then-current Approved Budget for periods after August 31, 2015 shall be
converted from a monthly budget to a weekly budget for the Extended Budget
Period on a basis reasonably acceptable to the Administrative Agent and the
Required Lenders and such budget shall thereupon become the Approved Budget
hereunder.
(II).            Sections 6.21(a), (b), and (f) of the Credit Agreement are
hereby amended by deleting such Sections in their entirety and substituting in
lieu thereof the following:


(a).
Noncore Asset Sales.  The Borrower shall:

(i).
on or before April 17, 2015, enter into one or more brokerage agreements with
respect the sale of the Noncore Assets which brokerage agreements shall be with
brokers satisfactory to, and on terms and conditions and in form and substance
acceptable to the Administrative Agent and the Required Lenders (the "Brokerage
Agreements"); and

(ii).
if on or before May 31, 2015, the sale of all Noncore Assets has not been
completed, the Borrower shall:

(A)    
on or before June 1, 2015, file a bid procedures motion with respect to the
remaining Noncore Assets with the Bankruptcy Court, which motion shall be in
form and substance satisfactory to the Administrative Agent (which motion may
include a provision for a stalking horse bidder);

(B)    
on or before June 25, 2015, obtain a bid procedures order from the Bankruptcy
Court relating to the remaining Noncore Assets, in form and substance
satisfactory to the Administrative Agent (the "Noncore Asset Bid Procedures
Order");

(C )   
on or before July 15, 2015, select, if applicable, one or more stalking horse
bidders with respect to the remaining Noncore Assets and enter into an asset
purchase agreement, or similar document, with each such stalking horse bidder,
each in form and substance satisfactory to the Administrative Agent (including
satisfactory breakup fees, overbid provisions, and diligence requirements);

(D)          
on or before July 28, 2015, complete any and all auctions relating to the
remaining Noncore Assets in accordance with the Noncore Asset Bid Procedures
Order (the "Noncore Asset Auctions");

(E)    
within seven (7) days of any Noncore Asset Auction, obtain a sale order from the
Bankruptcy Court relating to the sale of such remaining Noncore Assets (such
sale orders, collectively, the "Noncore Asset Sale Orders");

(F)    
not later than the earlier of (i) fifteen (15) days of the entry of any Noncore
Asset Sale Order, and (ii) August 31, 2015, consummate the sale of all remaining
Noncore Assets in accordance with this Section 6.21(c) and apply the Net Cash
Proceeds from such Noncore Asset sales in accordance with Sections 2.06(b),
2.06(e), 2.06(f) and 8.03;

(b).
Western Hemisphere Remaining Business.  The Borrower shall:

(i).
on or before March 31, 2015, the Borrower shall deliver to the Administrative
Agent and the Lenders historical financial statements for the previous three (3)
years relating solely to the Western Hemisphere Remaining Business in form and
detail reasonably satisfactory to the Administrative Agent;

(ii).
on or before March 31, 2015, deliver "teasers" relating to the sale of the
Western Hemisphere Remaining Business to potential purchasers (with a copy of
such "teaser" and any related materials to the Administrative Agent and its
financial advisor);

(iii).
on or before June 1, 2015, file a bid procedures motion with respect to the
Western Hemisphere Remaining Business with the Bankruptcy Court, which motion
shall be in form and substance satisfactory to the Administrative Agent (which
motion shall include a provision for a stalking horse bidder);

(iv).
on or before June 25, 2015, obtain a bid procedures order from the Bankruptcy
Court relating to the Western Hemisphere Remaining Business, in form and
substance satisfactory to the Administrative Agent (the "Western Hemisphere
Remaining Business Bid Procedures Order");

(v).
on or before July 15, 2015, select a stalking horse bidder with respect to the
Western Hemisphere Remaining Business and enter into an asset purchase
agreement, or similar document, with such stalking horse bidder, in form and
substance satisfactory to the Administrative Agent (including satisfactory
breakup fees, overbid provisions, and diligence requirements);

(vi).
on or before June 15, 2015, distribute a confidential information memorandum
("Western Hemisphere CIM") to interested purchasers of the Western Hemisphere
Remaining Business (with a copy of the Western Hemisphere CIM and any related
materials to the Administrative Agent and its financial advisor);

(vii).
on or before July 28, 2015, complete any and all auctions relating to the
Western Hemisphere Remaining Business in accordance with the Western Hemisphere
Remaining Business Bid Procedures Order (the "Western Hemisphere Remaining
Business Auctions");

(viii).
within seven (7) days of any Western Hemisphere Remaining Business Auction,
obtain a sale order from the Bankruptcy Court relating to the sale of the
Western Hemisphere Remaining Business (the "Western Hemisphere Remaining
Business Sale Order"); and

(ix).
not later than the earlier of (i) thirty (30) days after entry of the Western
Hemisphere Remaining Business Sale Order and (ii) August 31, 2015, consummate
the sale of the Western Hemisphere Remaining Business and apply the Net Cash
Proceeds from such Western Hemisphere Remaining Business sale in accordance with
Sections 2.06(b), 2.06(e), 2.06(f) and 8.03.

(f)            Other than as set forth in this Agreement, the Interim Order
(and, when applicable, the Final Order), the pendency of a motion or motions to
sell or otherwise dispose of all or any portion of the Collateral, whether
pursuant to section 363 of the Bankruptcy Code, a plan of reorganization or
liquidation or otherwise, will have no effect on the milestones or any other
covenant or term set forth in this Agreement (including the sale milestones set
forth in this Section 6.21).
3.
Representations and Warranties.  The Borrower hereby represents and warrants
that as of the date hereof:

(a).
The Borrower has the corporate power and authority (i) to enter into this
Amendment and (ii) to do all acts and things as are required or contemplated
hereunder to be done, observed and performed by it;

(b).
This Amendment has been duly authorized, validly executed and delivered by an
authorized officer of the Borrower and constitutes the legal, valid and binding
obligation of the Borrower enforceable against it in accordance with its terms;

(c).
The representations and warranties contained in the Credit Agreement and in each
other Loan Document, certificate or other writing delivered to the
Administrative Agent or any Lender pursuant hereto or thereto on or prior to the
date hereof (except to the extent that any such representations or warranties
expressly relate solely to an earlier date) are true and correct on and as of
the date hereof;

(d).
No Default or Event of Default under the Credit Agreement has occurred and is
continuing or would result from the execution or effectiveness of this
Amendment, and the Borrower is in full compliance with all covenants and
agreements contained therein;

(e).
The obligation of the Borrower to repay the Loans and the other Obligations,
together with all interest accrued thereon, is absolute and unconditional, and
there exists no right of set off or recoupment, counterclaim, or defense of any
nature whatsoever to payment of the Obligations; and

(f).
No approval, consent, exemption, authorization, or other action by, or notice to
(other than to the Pre-Petition Junior Agent and the Statutory Committee
pursuant to the Interim Order), or filing with, any Governmental Authority or
any other Person is necessary or required to be made by any Loan Party in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Amendment, the Credit Agreement as amended
hereby, or for the consummation of the transactions contemplated hereby.

4.
Limitations; No Other Amendment or Consent.  Except for the amendments expressly
set forth above, the text of the Credit Agreement and all other existing Loan
Documents shall remain unchanged and in full force and effect, and the
Administrative Agent and each Lender expressly reserves the right to require
strict compliance with the terms of the Credit Agreement and the other Loan
Documents.  The amendments contained herein are limited to the precise terms
hereof, and neither the Administrative Agent nor any Lender is obligated to
consider or consent to any additional request by the Borrower for any other
amendment with respect to the Credit Agreement or any other Loan Document.

5.
Conditions to Effectiveness of this Amendment.  This Amendment shall become
effective as of the date when, and only when, the following conditions have been
satisfied (the "Effective Date"):

(a).
The Administrative Agent shall have received a duly authorized and executed copy
of each of this Amendment from each of the Borrower and the Supermajority
Revolving Credit Lenders.

(b).
The representations and warranties set forth in Section 3 of this Amendment
shall be true and correct.

6.
Effect and Construction of Amendment.  This Amendment shall not be construed to:
(i) impair the validity, perfection, or priority of any Lien securing the
Obligations; (ii) waive any Event of Default; or (iii) waive or impair any
rights, powers, or remedies of the Administrative Agent or any Lender under the
Credit Agreement or the other Loan Documents.  In the event of any inconsistency
between the terms of this Amendment and the Credit Agreement, this Amendment
shall govern.

7.
Reaffirmation.  Each Loan Party hereby (i) reaffirms its obligations under the
Credit Agreement and each and every other Loan Document to which it is a party
and (ii) reaffirms all Liens on the Collateral and/or Pledged Collateral which
have been granted by it in favor of the Administrative Agent (for the benefit of
the Secured Parties) pursuant to any of the Loan Documents.  Each Loan Party
hereby confirms and acknowledges as of the date hereof that it is validly and
justly indebted to the Administrative Agent and the Lenders for the payment of
all Obligations under and in accordance with the terms of the Credit Agreement
and the other Loan Documents without offset, defense, cause of action or
counterclaim of any kind or nature whatsoever.

8.
Benefit of Amendment.  This Amendment shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto, their respective successors
and assigns.  No other Person shall be entitled to claim any right or benefit
hereunder, including, without limitation, the status of a third-party
beneficiary of this Amendment.

9.
Integration.  This Amendment, together with the Credit Agreement and the other
Loan Documents, constitutes the entire agreement and understanding among the
parties relating to the subject matter hereof, and supersedes all prior
proposals, negotiations, agreements, and understandings relating to such subject
matter.  In entering into this Amendment, the Borrower acknowledges that it is
relying on no statement, representation, warranty, covenant, or agreement of any
kind made by the Administrative Agent, any Lender or any employee or agent of
the Administrative Agent or any Lender, except for the agreements set forth
herein.

10.
Fees and Expenses.  The Borrower shall pay all fees, costs and expenses incurred
by the Administrative Agent and the Lenders in connection with this Amendment,
including, without limitation, legal fees and expenses of counsel to the
Administrative Agent.

11.
Required Notices.  The Borrower shall promptly provide notification of this
Amendment and the transactions contemplated hereby to the Pre-Petition Junior
Agent and any other Persons required to be notified by the Borrower with respect
to this Amendment.

12.
Severability.  Any provision of this Amendment held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof, and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

13.
Governing Law.  THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH SECTION
10.14 OF THE CREDIT AGREEMENT.

14.
Amendment.  No amendment, modification, rescission, waiver, or release of any
provision of this Amendment shall be effective unless the same shall be in
writing and signed by the parties hereto.

15.
Financing Document.  This Amendment shall be deemed to be a Loan Document for
all purposes.

16.
Counterparts.  This Amendment may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  Delivery of an executed counterpart of this Amendment by facsimile
transmission or other electronic transmission shall be as effective as delivery
of a manually executed counterpart hereof.  Any party delivering an executed
counterpart of this Amendment by facsimile transmission or other electronic
transmission also shall deliver an original executed counterpart of this
Amendment, but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Amendment.

17.
Consent to Jurisdiction and Venue; Waiver of Jury Trial; Service of Process. All
judicial proceedings arising in or under or related to this Amendment shall be
governed by Section 10.15 of the Credit Agreement.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date first above
written.
BORROWER:
 
CAL DIVE INTERNATIONAL, INC.
 
By:
/s/ Quinn J. Hebert
Name:
Quinn J. Hebert
Title:
Chairman, President and Chief Executive Officer

 
ADMINISTRATIVE AGENT:
 
BANK OF AMERICA, N.A., as Administrative Agent
 
By:
/s/ Don B. Pinzon
Name:
Don B. Pinzon
Title:
Vice President





BANK OF AMERICA, N.A., as Lender
 
By:
/s/ John M. Schuessler
Name:
John M. Schuessler
Title:
Senior Vice President





WELLS FARGO BANK, N.A., as Lender
 
By:
/s/ Andrew Sawyers
Name:
Andrew Sawyers
Title:
Assistant Vice President



 
DNB Capital LLC, as Lender
 
By:
/s/ Colleen Durkin
Name:
Colleen Durkin
Title:
Senior Vice President   By: /s/ Nikolai A. Nachamkin Name: Nikolai A. Nachamkin
Title: Senior Vice President



 
AMEGY BANK NATIONAL ASSOCIATION, as a Lender
 
By:
/s/ Brian Duncan
Name:
Brian Duncan
Title:
Senior Vice President

--------------------------------------------------------------------------------